 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local 2941andEastern New YorkConstruction Employers, Inc.andFehl-haber Corporation and Horn ConstructionCompany, Inc., A Joint Venture2and Local106, International Union of OperatingEngineers,AFL-CIO. Cases 3-CD-177 and3-CD-177-2June 13, 1967DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAThis is a proceeding under Section 10(k) of theNational Labor Relations Act, Series 8, as amended,followingchargesfiledbyEasternNew YorkConstruction Employers,Inc.,hereinafter calledEmployer Association,and Fehlhaber Corporationand Horn Construction Company, Inc., A JointVenture, hereinafter called Employer,alleging, ineffect,that International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Local 294,hereinafter called Teamsters,has violated Section 8(b)(4)(D) ofthe Act.A hearing was duly held before HearingOfficerThomas J. Sheridan on November 29, 1966, andJanuary17, 18,and 31,1967.All parties appearedat the hearing and were afforded full opportunity tobe heard,to examine witnesses,and to adduceevidence bearing on the issues.The rulings of theHearingOfficermade at the hearing are free fromprejudicial error and are hereby affirmed. TheEmployer Association,the Employer,Teamsters,and Local 106,International Union of OperatingEngineers,AFL-CIO,hereinafter called OperatingEngineers,have filed briefs, which have been dulyconsidered.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case,the Boardmakes the following findings:1.THE BUSINESSOF THE EMPLOYERSThe parties stipulated, and we find, as follows:Fehlhaber Corporation and Horn ConstructionCompany, Inc., is a joint venture engaged inconstructing the foundation for the South Mall,Albany, New York, under contract with the State ofNew York. Both are New York State corporations.The South Mall job is valued at or about $37 millionand both corporations receive in excess of $50,000'The name appears as amended at the hearingworth of goods and materials annually from pointslocated outside New York State.Eastern New York Construction Employers, Inc.,isaNew York State corporation engaged innegotiating labor agreements and handling otherlabor relations matters for its member-employers,including theEmployer herein. Itsmembersannually receive in excess of $50,000 worth of goodsand materials from points located outside New YorkState.George Frueh & Sons is presently engaged in thetrucking of fuel and fuel oil to the South Mall jobsiteunder a contract with the Employer, and during thepast year purchased in excess of $50,000 worth offuel and fuel oil from Mobil Oil Company, Port ofAlbany, Albany, New York, which fuel and fuel oilwere shipped to Mobil from outside New York State.The parties further stipulated, and we find, that allof the above companies are employers engaged incommerce within the meaning of Section 2(6) and (7)of the Act, and that it will effectuate the policies ofthe Act to assert jurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated,andwe find, thatTeamsters and Operating Engineers are labororganizations within the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA. BackgroundThiscase involves the fueling of certainequipment on the construction jobsite. In July 1966,the Employer began work, pursuant to its contractwith the State of New York, on the construction of afoundation for the platform of the South Mall,Albany, New York. The South Mall project consistsof the construction of a complex of buildingscovering a 99-acre area.By letter dated August 11, 1966, the Employercontracted with Frueh to supply diesel fuel fromFrueh'smetered trucks into the Employer'sconstruction equipment such as driving rigs, truckcranes, and portable welding machines, as well asstationary fuel tanks and portable fuel drums, on theEmployer's jobsite.The fuel is fed into theequipment, tanks, and drums directly from the truckthrough a hose with an attached nozzle. At all timesmaterial, George Frueh and his son, James, who alsoishis partner, drove their own fuel trucks, withJames Frueh making most of the fuel deliveries totheEmployer. Frueh had no employees. BothGeorgeFrueh and his son are members ofTeamsters.Through its membership in Employer Association,the Employer has a collective-bargaining contract2The name appears as amended at the hearing165 NLRB No. 44 TEAMSTERS,LOCAL 294withOperatingEngineers covering oilers andoperating engineers who operate and maintain theconstruction equipment here involved. It also has acollective-bargainingagreementwithTeamsterscovering employees who operate the Employer'smaterial pickup trucks on the jobsite. Although thetestimony is somewhat conflicting, there is evidencethat prior to the instant dispute, Frueh or his sonfilled the stationary fuel tanks and portable drumson the Employer's jobsite, and then drove the truckto the construction equipment operated by membersof Operating Engineers. If the operating engineer oroiler asked for the hose nozzle, or if the equipmentfuel tank was too high off the ground for Frueh toinsert the nozzle into the equipment fuel tank, Fruehor his son handed the nozzle to the operatingengineeroroiler,and the latter fueled theequipment. On those occasions when no operator oroiler was present, or when these men did not ask forthenozzle,Frueh or his son did the fueling.Constructionequipmentwas also occasionallyfueled from the portable drums, as well as from 5-gallon cans in which fuel was carried from thestationary tanks.As indicated above, prior to October 6, 1966, onlyFrueh or his son rode in Frueh's trucks on theEmployer's jobsite. On October 6, 1966, TeamstersBusiness Agent Carusone instructed Leo Lester,employed by the Employer to drive one of its pickuptrucks and the Teamsters steward on the jobsite, toride Frueh's truck and "give him a hand" with thefueling. Lester accompanied Frueh on the truck, butwhen he attempted to fuel the equipment manned byOperatingEngineersmembers,O'Brien,theOperating Engineers job steward, insisted thatLester give him the nozzle to fuel the equipment andstatedthatthework belonged to operatingengineers. Lester did give him the nozzle.Later that same day, when the Employer's pilingand sheeting superintendent, Fearon, objected toLester's riding Frueh's truck, Lester replied thatCarusone had instructed him to have a Teamstersemployee of the Employer ride on Frueh's truck.Fearon and the Employer's general foreman,Andreassen, then met on the jobsite with Carusoneand Teamsters Business Agent Germain. Fearon toldCarusone that he would not permit one of hisemployees to ride on Frueh's truck, and Carusoneinsisted that a Teamsters man was going to fuelthe equipment. Carusone also stated that he hadgiven orders for a teamster to put the nozzle into thetank and not surrender it to an operating engineer.Also on October 6, Carusone told Burros, theEmployer's project manager, that the fueling of theequipment belonged to his local, that he was going toinsist that all phases of the fueling be done by histeamsters, and if it was not done by them, he wouldstop delivery of fuel to the job. A meeting to resolvethe dispute was arranged with Operating Engineersofficials for October 12.349During the October 12 meeting, which wasattendedby representatives of the Employer,Employer Association, and the two Unions, anOperating Engineers representative asked Team-sters Business Agent Germain if his union was alsoclaiming fueling with 55-gallon portable drums and5-gallon cans, and Germain said it was.On October 14, Fearon saw James Frueh on thejob and asked him why he was not fueling. Fruehreplied that he would be fined $500 by his union if hedid. Fearon asked Lester if this was true, and Lesterconfirmed it. The Employer then arranged to havethe equipment fueled from the drums, some of whichdrums were filled by Frueh and others sent tooutside suppliers to be filled.On October 17, Carusone informed Burros thathis teamsters were going to handle the nozzle and, ifthey insisted on giving the nozzle to the engineers,they would not get any fuel into the job at all. Burrosreplied that he wanted to bring the matter to a head,and would instruct the equipment operators to fueltheir own equipment. The next morning, Lesteragain rode on Frueh's truck with James Frueh, andwhen operating engineers asked for the nozzle,Lester refused to give it to them. When the fuelsupply was used up that day, Fearon asked Lester toget the drums filled at an outside supplier. Lesterreplied that Carusone would not permit him to do so.Several meetings took place on October 18 amongrepresentativesoftheEmployer,EmployerAssociation, and the two Unions, during whichCarusone threatened to place pickets on the jobwhen Fearon told him that the Employer'semployees would fuel the equipment themselves;eitherCarusone or Germain stated that anyteamster who took the drums outside to be filledwould be fined $500; and Carusone threatened toplace a picket line around the entire South Mall jobif operating engineers were permitted to fuel theirequipment with 5-gallon cans. Later that day, the jobwas shut down due to the lack of fuel.B.Contentionsof thePartiesThe Employer and the Employer Associationcontend that a jurisdictional dispute exists betweenTeamsters and Operating Engineers over theassignment of work involving not only the handlingof the nozzle on the fuel truck,but also the fueling ofthe equipment with drums and 5-gallon cans; andthat the disputed work should be awarded tomembers of the Operating Engineers,based on,inter alia,itsassignment,efficiency of operation,and past practice.Operating Engineers agrees with the Employer'sposition,and further contends that the disputedwork is covered by the contract between EmployerAssociation and Operating Engineers.Teamsters contends that there is no jurisdictionaldispute; if there is a dispute,it involves only thehandling of the hose nozzle of the fuel truck;and the 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork should be awarded to its members on thegrounds of past practice, Operating Engineerscession of jurisdiction over the disputed work to theTeamsters,and the Teamsters contract withEmployer Association.C. Applicability of the StatuteBefore the Board may proceed to a determinationof dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.Teamsters contends that it did not violate Section8(b)(4)(D) because the Employer in its letter to Fruehdated August 11, 1966, stating "we accept yourproposal to furnish, from your metered trucks intoour equipment on the jobsite, Diesel fuel at the priceof twelve and one half cents ($0.125) per gallon,"contracted out the work in dispute to a third party,Frueh,which has no employees, and there isthereforenodisputeoveranassignment ofparticularwork from one group of employees toanother group of employees. Teamsters also arguesthat the Employer shut down the job of its ownvolition.;We find no merit in these contentions. The recordshows that on two occasions, October 6 and 18, LeoLester,anemployee of the Employer, uponinstructions from Teamsters, of which he was amember, rode the Frueh fuel truck around thejobsite and attempted to, and did, perform the workof inserting the truck's hose nozzle into constructionequipment, and Teamsters also claimed the work offuelingconstructionequipment, from portabledrums and cans, which work was also claimed by,and assigned by the Employer to, its employeesrepresented by Operating Engineers; that during theperiod October 6 to 18, 1966, Teamsters threatenedto picket and stop all deliveries of fuel to the jobsitewith an avowed object of forcing or requiring theEmployer to assign the disputed work to employeesrepresented by Teamsters, rather than to employeesof the Employer who are represented by OperatingEngineers; and that on October 18 the Employer'sjob on the South Mall project was shut down for lackof fuel. In these circumstances, we conclude, on thebasis of the entire record, that there is reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred, and that the dispute is properly beforethe Board for determination under Section 10(k) ofthe Act.D. The Disputed WorkThe work in dispute is fueling the tanks ofconstructionequipment, including driving rigs,truck cranes, and portable welding machines, byfuel delivery truck hose, portable drums, and cans.The fuel tanks are part of equipment operated ormanned by Employer's employees who are membersof Operating Engineers, at the South Mall buildingconstruction jobsite.4E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed work,aftergivingdue consideration to the evidencesupporting the claims of the parties and balancing allrelevant factors.51.Certification and bargaining agreementsThere is no Board certification covering thedisputed work.The Teamsters contract with the EmployerAssociation contains aWage Scale Agreementsetting forth pay rates for "fuel trucks" on the site.TheOperatingEngineers agreement with theEmployer Association contains pay rates for oilersand engineers and requires that engineers on certainequipment perform the duties ordinarily performedby oilers on such machines. While these contractprovisions fix the wage rates which the Employer isrequired to pay specific classifications of employees,and contain references to "fuel trucks" and"engineers and oilers," the Teamsters contract, ingeneral,coversonlydrivingoftrucksfortransportation of materials to and on the jobsite, andthe reference in the Operating Engineers contract tothe duties of engineers is not related to the fueling ofequipment by an offsite fuel supplier. Neithercontract specifically refers to the work in dispute.Therefore, since neither the Teamsters nor theOperating Engineers collective-bargaining agree-ment refers to the specific work in dispute, it wouldappear that these contracts do not favor either party.2.Other agreementsTeamsters argues that the Employer's contractwith Frueh, a teamster, requiring Frueh to furnishfuel from his metered trucks "into our equipment onthe job site" constituted an assignment of thedisputedwork to Teamsters.However, thisagreement related primarily to the supply of fuel tothe jobsite and the price to be paid by the Employerfor the fuel; it does not specify the details of deliveryor the kinds of equipment to be fueled, nor does itrefer to the handling of the nozzle. Moreover, there isno evidence that at thetimeFrueh began to supply3 In connection with this contention, at the hearing Teamstersmade a "Motion for Intervention," requesting consolidation of thecharges herein with a charge which it filed in Case 3-CD-178, onNovember 14, 1966, against Operating Engineets This motionwas referred by theHearingOfficer to the Regional Director, whodid not rule thereon The motion is denied because, among otherreasons, the charge in Case 3-CD-178 was dismissed onDecember 22, 1966, with no appeal being taken"There is no dispute over the work of filling the stationary fueltanksS InternationalAssociationofMachinists,Lodge 1743,AFL-CIO (JA Jones Construction Co), 135 NLRB 1402,N L R B v Radio andTelevisionBroadcasting Engineers Union,Local 1212 (Columbia Broadcasting System),364 U S 573 TEAMSTERS, LOCAL 294fuel to the Employer, or at any other time, anyrepresentative of the Employer mentioned whetheror not Frueh was to handle the nozzle.Teamsters also contends that a 1959 intraunionagreement it signed with International representa-tives of Operating Engineers gave jurisdiction of thefuel truck to Teamsters. However, as OperatingEngineers Financial Secretary Moran testified, hewas present when this agreement was signed. Theagreement related solely to the driving of the fueltruck,which on occasion had been driven byOperating Engineersmembers, and his Unionspecifically retained jurisdiction over the fueling ofthe equipment.Teamsters also introduced into evidence a 1965document signed by Operating Engineers PresidentDaniel McGraw in connection with a series of unfairlabor practice charges filed against the Union. Thisdocument states that Operating Engineers gave upitsclaim to the nozzle. However, the dispute towhich the document referred arose under the so-called Heavy and Highway Contract, and concernedthe transportation of fuel on highway constructionprojects,i' not involved herein.Therefore, since neither the Employer's fuelcontract with Frueh, nor any of the above intraunionagreements covers the specific work in dispute,none of these agreements favors either party.3.Skill and trainingInasmuchas it isundisputed that there is noparticularskillortrainingrequiredfortheperformance of the disputed work, these factors alsofailtofavoreitherTeamsters or OperatingEngineers.4.Employer, area, and industry practiceThe evidence adduced at the hearing is conflictingwith respect to the custom and practice of theEmployer before the dispute herein arose, and thecustom and practice in the area and in the industry.However, there was testimony by Employer andEmployer Association representatives that, prior tothe dispute, the equipment operated or manned byOperating Engineers was fueled by either Frueh orthe equipment operator handling the nozzle of thedelivery truck. There was also testimony by some 20members of Operating Engineers that they fueledtheir own equipment and handled the nozzle. TheFruehs and four Teamsters members testified thatthe fuel truck driver almost always handled thenozzle on the Employer's job prior to the dispute,and on other area jobs. Three of the Employer'scThere is no merit in Teamsters contention that it wasprejudiced by the Hearing Officer's rejection, as not material orrelevant, of evidence that two unfair labor practice charges werefiled in August 1965, by Teamsters against Operating EngineersinCases 3-CD-155 and 3-CD-148-2, involvingthe fueling ofheavy and highway construction equipment, as, among otherreasons, the charges have been withdrawn351laborer employees testified that prior to the dispute,they saw the fuel truck driver handle the nozzle onoccasion.With regard to fueling with drums and 5-galloncans, the evidence shows that Operating EngineersandTeamstersmembers have fueled heavyequipment at the Employer's jobsite in this manner.There is thus evidence of Teamsters membersperformingfuelingoperationsonhighwayconstruction, and on other general construction jobs.Although Teamsters have also fueled the Employer'sequipment from drums and cans, this practice hasbeen mixed. However, Teamsters members who areemployees of the Employer have never, except onthe two occasions which gave rise to this dispute,handled the nozzle of the delivery truck hose,whereas employee-members of Operating Engineershave done so.5.Efficiency of operationThe record establishes that equipment must bestopped during fueling,' so that the operatingengineer on the equipment is available to handle thehose. Since the fuel tank on some of the equipmentis several feet off the ground, it would appear to beas practicable and efficient for the fuel truck driverto hand the nozzle to the equipment operator, as itwould be for the driver to climb up on the equipmentand insert the nozzle in the fuel tank. Moreover, theoperator is charged with responsibility for the careand maintenance of the equipment he operates.Since fuelingmay be considered a part ofmaintenance, itwould be appropriate for theoperator to fuel the equipment that he maintains.ConclusionUpon consideration of all pertinent factors in theentire record, we find that employees represented byOperating Engineers are entitled to the disputedwork. The Employer has assigned the work to themon the reasonable theory that the individualoperating and manning the equipment should fuel it.The employees to whom the work has been assignedhave performed it to the Employer's satisfaction,and it is clear that the present assignment ispractical, efficient, safe, and not inconsistent withpast practice on this jobsite or in the buildingconstruction industry. Therefore, we shall determinethe existing jurisdictional dispute by awarding thedisputedwork to employees represented byOperating Engineers, rather than to employeesrepresentedbyTeamsters.Inmaking thisdetermination, we are awarding the disputed work to'The Hearing Officer referred to the Board the Employer'srequest that the Board take judicial notice of the New York StateCode, Rule No 23, that cranes must he locked and engines mustbe shut off for fueling Teamsters objected on the grounds ofrelevancy As we find this rule relevant to the issues herein, therequest is granted, and the code provision has been considered 352DECISIONS OF NATIONALemployees represented by Operating Engineers, butnot to that Union or its members.Accordingly, we find that Teamsters was not, andisnot, entitled, by means proscribed by Section8(b)(4)(D) of the Act, to force or require the Employertoassignthedisputedwork to employeesrepresented by said Union, rather than to theEmployer's employees represented by OperatingEngineers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this case,theNational Labor Relations Board makes thefollowing Determination of Dispute:1.Employees employed by the Employer, who arerepresented by Local 106, International Union ofOperating Engineers, AFL-CIO, are entitled toperform the work of fueling equipment operated or9Our determination herein is restricted to the fueling, by theinsertion of delivery truck hose nozzles, and by portable drumsand 5-galloncans, of equipment operated or manned byLABOR RELATIONS BOARDmanned by them on the Employer's jobsite at theSouth Mall building construction project located inAlbany, New York.82. InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, Local294,isnotentitled,bymeansproscribed by Section 8(b)(4)(D) of the Act, to forceor require the Employertoassignthe above-described work to employees represented by it.3.Within 10 days from the date of thisDecisionandDeterminationofDispute,InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 294, shallnotify the Regional Director for Region3, in writing,whether or not said Union will refrain from forcing orrequiringthe Employerto assignthe work in disputeto employees represented by said Union, rather thantoemployees of the Employer represented byLocal 106,InternationalUnionofOperatingEngineers, AFL-CIO.employees who are represented by Operating Engineers, and doesnot include such fueling of equipment by members of other craftsnot involved in the dispute herein